Citation Nr: 0125594	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  99-06 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right hip.

2.  Entitlement to an increased (compensable) evaluation for 
residuals of a left hernia repair.

3.  Entitlement to an increased evaluation for arthritis of 
the right (major) fifth finger, currently rated 10 percent 
disabling.

4.  What evaluation is warranted for a right (major) fifth 
finger scar from October 14, 1997?


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from January 1956 to 
November 1957, and from April 1959 to March 1962.

These matters came to the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, Oregon.  

In January 2001, the veteran raised the issues of entitlement 
to service connection for right index and middle finger 
disabilities, secondary to a right fifth finger disability.  
As these issues are not currently developed or certified for 
appellate review they are referred to the RO for the 
appropriate action.  


FINDINGS OF FACT

1.  Postoperative residuals of a left inguinal hernia are 
productive of no more than an inguinal hernia which is small, 
reducible, or without true hernia protrusion. 

2.  A right (major) fifth metacarpal scar is three 
centimeters in length, and is not productive of more than a 
superficial scar which is tender on objective demonstration.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for residuals of a 
left hernia repair have not been met.  38 U.S.C.A. §§ 1155, 
5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.114, 
Diagnostic Code 7338 (2001); 66 Fed.Reg. 45620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.159).

2.  The criteria for a rating greater than 10 percent for a 
scar of the right (major) fifth metacarpal have not been met.  
38 U.S.C.A. §§ 1155, 5103A; 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Codes 7800, 7801, 7804, 7805, 7806 (2001); 66 
Fed.Reg. 45620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A.  Left Inguinal Hernia Repair

The service medical records document the complaints and 
treatment of a left inguinal hernia in September 1959.  A 
hernioplasty was performed.  By rating action of December 
1977, service connection was granted for status postoperative 
left inguinal hernia repair, and a noncompensable rating was 
assigned which has been effect since December 1976. 

A VA examination was conducted in March 1999.  The veteran 
did not recall symptoms other than those he experienced at 
the time of the initial injury.  The veteran denied having 
any testicular swelling, but did report feeling a little 
pulling in the area of the scar when he bore down.  He had 
problems with constipation and used a stool softener every 
three to four days with good relief.  It was noted that the 
veteran took medication for bone pain.  The examiner noted 
that the incisional wound from the hernia repair was well 
healed.  There was no evidence of a hernia, or any testicular 
or scrotal swelling on the left side.  The diagnosis was 
status post left inguinal herniorrhaphy without recurrence of 
hernia.  

In January 2001, the veteran testified that he experienced 
severe pain going from his hip to his testicles, and had to 
take Tylenol with Codeine for pain relief.  The pain was 
described as a burning type of pain, and he rated the pain as 
6 or 7 on a scale of 1 to 10 with 10 as the highest rating.  
The cold weather made the pain worse, and there were limits 
to the amount of weight he could lift.  The appellant was 
unsure if there had been a recurrence of the hernia since he 
did not know what to look for.  He did notice a small knot in 
the area where he had a large red knot during service. 

B.  Right (Major) Fifth Finger Scar

The service medical records document a fracture of the right 
fifth metacarpal in 1957.  By rating action of July 1975, 
service connection was established for the healed fracture of 
the right fifth metacarpal, and a noncompensable rating was 
assigned.  

In June 1980, John Burr, M.D., performed an osteotomy on the 
right fifth metacarpal with a bone graft from the right hip. 

Service connection for right fifth finger degenerative 
changes was granted in a December 1987 rating decision.

At a March 1999 VA examination the appellant reported pain 
over the fifth metacarpal.  Physical examination revealed a 
mildly tender, three centimeter scar over the distal portion 
of the metacarpal.

By rating action of May 1999, a 10 percent rating was 
assigned for the right fifth metacarpal arthritis, and a 
separate 10 percent rating was assigned for the painful scar.  
Both ratings were assigned an effective date of October 14, 
1997. 

In January 2001, the veteran testified regarding right fifth 
metacarpal arthritis and surgery he underwent in 1980.

II.  Legal Analysis

A.  Veterans Claims Assistance Act of 2000

The RO has met its duty to assist the appellant in the 
development of these claims under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  By virtue of the statement of the case and 
supplemental statements of the case issued during the 
pendency of the appeal, the appellant and his representative 
were given notice of the information, medical evidence, or 
lay evidence necessary to substantiate the claim.  When the 
appellant testified before the Board in January 2001, the 
appellant and his representative were given notice of the 
evidence necessary to substantiate the claims.  The duty to 
suggest evidence was met at the time of the hearing pursuant 
to 38 C.F.R. § 3.103 (2001).  The appellant was afforded an 
additional period of 30-days to submit evidence.  The RO made 
reasonable efforts to obtain relevant records adequately 
identified by the appellant, in fact, it appears that all 
evidence identified by the appellant relative to these claims 
has been obtained and associated with the claims folder.  
Service medical records were obtained and associated with the 
claims folder, and the National Personnel Records Center has 
indicated that all available records have been forwarded.  
There are no indications that Social Security Administration 
records need to be obtained.  VA examinations were conducted, 
and copies of the reports are associated with the file.  The 
transcript of the January 2001 personal hearing before the 
Board is associated with the claims folder.  Accordingly, the 
Board finds that, with respect to these issues, the duty to 
notify and assist the appellant have been fulfilled.

B.  Left Inguinal Hernia Repair

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Consideration is 
to be given to all other potentially applicable provisions of 
38 C.F.R. Parts 3 and 4, whether or not they have been raised 
by the veteran, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The application of the pertinent provisions used to evaluate 
the current nature and extent of the service-connected 
disability at issue, must be considered in the context of the 
history of the disability as documented by the assembled 
records.  Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review the recorded history of a disability should 
be conducted in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). This decision will include a review of the entire 
record, but the focus will be on the most recent medical 
findings regarding the service-connected disability at issue.

Service connection is currently in effect for postoperative 
left inguinal hernia, rated as noncompensable under the 
provisions of 38 C.F.R. § 4.114, Diagnostic Code 7338.  
Diagnostic Code 7338 contemplates inguinal hernia, and a 
noncompensable rating is assigned when the hernia is not 
operated, but remediable, or when it is small, reducible, or 
without true hernia protrusion.  A 10 percent rating is 
assigned when the hernia is postoperative recurrent, readily 
reducible and well supported by truss or belt. 

In this case, the clinical findings throughout the record, 
including the most recent VA examination, indicate that there 
is no current evidence of a hernia.  Furthermore, there is no 
evidence of record demonstrating the need for a truss or 
belt.  Moreover, there is no objective medical evidence of a 
symptomatic surgical scar, or any functional impairment 
attributable to postoperative residuals of an inguinal 
hernia.  As noted on the most recent examination, the scar is 
well healed.  The veteran did note that he can feel a small 
knot in the area where the hernia occurred during service 
which, at best, meets criteria for a small, reducible or 
without true hernia protrusion as used to assign a 
noncompensable rating under Diagnostic Code 7338.  Therefore, 
there is no question as to which rating should apply.  
38 C.F.R. § 4.7.  A compensable evaluation is not warranted.  
The benefit sought on appeal is denied.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, and finds that 
Diagnostic Codes other than 7338, do not provide a basis to 
assign a compensable evaluation.  Moreover, the appellant has 
presented no argument that a different Code would provide a 
basis for a compensable rating.
. 
It is evident from the recorded that the veteran has 
complained of pain associated with the hernia.  The competent 
evidence of record, however, does not show that a 
neurological disorder is clinically associated with the 
appellant's hernia residuals. Furthermore, on examination the 
scar from the surgery has been described as well healed and 
nontender.  Therefore, any portion of the disability that can 
be attributed to the scar would not result in the assignment 
of a compensable rating as per the provisions of 38 C.F.R. 
§ 4.118.  

Here, the preponderance of the evidence is against the 
veteran's claim, therefore the application of the benefit of 
the doubt doctrine is inappropriate in this case.

C.  Right (Major) Fifth Finger Scar

Service connection is currently in effect for a right fifth 
finger scar, rated 10 percent disabling under the provisions 
of 38 C.F.R. § 4.118, Diagnostic Code 7804 (2001).  Under 
Diagnostic Code 7804, a 10 percent rating is assigned for 
scars that are superficial, tender and painful on objective 
demonstration.  In the note following Diagnostic Code 7804, 
it is provided that the 10 percent rating will be assigned, 
when the requirements are met, even though the location may 
be on tip of finger or toe, and the rating may exceed the 
amputation value for the limited involvement.  

As the maximum rating has been assigned under the Diagnostic 
Code currently applied, the Board will examine the possible 
application of other criteria used to rate skin disabilities.  

As the veteran's scar is located on his finger, Diagnostic 
Code 7800 would not apply in this instance as it contemplates 
disfiguring scars of the head, face or neck.  Also, as the 
scar is not the result of a burn, and there are no medical 
opinions indicating that the tenderness on palpation is 
comparable to a residual of a third degree burn, Diagnostic 
Code 7801 would not apply in this instance.  

Diagnostic Code 7805 provides for rating scars based on 
limitation of the part affected.  The clinical findings, 
however, only indicate mild tenderness on palpation, and no 
such tenderness or any other disabling aspect of the scar is 
shown to impair finger function.  Indeed, it is well to note 
that amputating the right fifth finger without metacarpal 
resection at the proximal interphalangeal joint would only 
warrant a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5156 (2001).  Clearly, the clinical evidence shows that 
the appellant's scar residuals do not equate to an amputation 
of the fifth finger at the proximal interphalangeal joint.

Lastly, the clinical findings of record do not indicate that 
the condition of the scar involves manifestations associated 
with eczema.  For instance, under Diagnostic Code 7806, a 30 
percent rating is assigned for eczema with exudation or 
itching constant, extensive lesions, or marked disfigurement.  
Therefore, Diagnostic Code 7806 would not apply in this 
instance.  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, and again finds that 
no Diagnostic Code provides a basis to assign an evaluation 
higher than the 10 percent rating currently in effect.

Finally, based upon a review of the evidence, the Board finds 
that at no time since October 14, 1997, has there ever been 
evidence of disabling effects related to the veteran's right 
fifth metacarpal scar which would warrant assignment of a 
rating in excess of 10 percent under the applicable rating 
criteria.  Hence, a staged rating for a portion of the term 
in question is not warranted. 

As the preponderance of the evidence is against the veteran's 
claim, therefore the application of the benefit of the doubt 
doctrine is inappropriate in this case.

The benefit sought on appeal is denied.


ORDER

Entitlement to a compensable evaluation for residuals of a 
left inguinal hernia repair is denied.  

Entitlement to an evaluation greater than 10 percent for a 
right (major) fifth finger scar is denied.  


REMAND

Entitlement to Service Connection for a Right Hip Disability 
and an Increased Rating for Arthritis of the Right (Major) 
Fifth Metacarpal

In November 2000, the President of the United States signed 
into law, the Veterans Claims Assistance Act of 2000.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This act introduces 
several fundamental changes into VA's adjudication process, 
including the elimination of any requirement that a claimant 
submit a well-grounded claim.  As these procedures could not 
have been followed by the RO at the time of the above 
referenced rating decision, and as these procedures are more 
favorable to the appellant than those previously in effect, 
further development is in order.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993); Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991). 

In April 1998, the RO denied the claim of entitlement to 
service connection for right hip arthritis as not well 
grounded.  The statutory requirement that a veteran submit a 
well-grounded claim, however, was repealed by the Veterans 
Claims Assistance Act of 2000, as discussed above.  Hence, 
due process requires that this claim be developed and 
readjudicated under the Veterans Claims Assistance Act of 
2000 on the merits.  Bernard, 4 Vet. App. at 392-94.  

Here, the evidence is insufficient to decide the issue of 
service connection with any certainty.  In a March 1999 
letter from a physician with Kaiser Permanente, it is noted 
that the veteran has been treated for a chronic disability 
affecting the low back, shoulder and hip.  Also, when the 
osteotomy on the right finger was performed in 1980, a bone 
graft was taken from the right hip.  (Service connection is 
currently in effect for a right ilium bone graft scar.)  
Therefore, it is unclear what, if any, right hip disability 
the appellant suffers from.  The Board, however, cannot 
exercise its own independent judgment on medical matters, and 
therefore, further examinations are required, to include 
opinions based on review of the entire record.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Under the new law, a 
veteran is entitled to a VA medical examination which 
includes an opinion whether there is a nexus between the 
claimed hip disorder and service based on all possible 
evidence.  Therefore, additional development is in order in 
order in light of the new law.

Regarding the right finger arthritis, the VA examination 
report of March 1999 contains the examiner's reference to a 
referral for x-rays.  An x-ray report is not, however, 
associated with the claims folder.  Therefore, it is not 
clear if the x-rays were accomplished, and if so, the results 
are presently unknown.  

Under 38 U.S.C.A. § 5103A(b), VA must make reasonable efforts 
to obtain relevant records that the claimant adequately 
identifies to VA and authorizes VA to obtain.  Hence, further 
development is in order.  

Therefore, this case is REMANDED for the following actions:

1.  The RO should contact the veteran, 
and request that he identify any health 
care provider that treated him for 
arthritis of the right fifth metacarpal 
and right hip since his since his 
separation from service.  Based on his 
response, the RO should attempt to 
procure copies of all records which have 
not previously been obtained from 
identified treatment sources.  Also, the 
RO should determine if x-rays of the 
right fifth metacarpal were completed in 
connection with the March 1999 VA 
examination, and if so, the report should 
be obtained and associated with the 
claims folder.  All attempts to secure 
this evidence must be documented in the 
claims folder by the RO.  If, after 
making reasonable efforts to obtain the 
named records the RO is unable to secure 
same, the RO must notify the appellant 
and (a) identify the specific records the 
RO is unable to obtain; (b) briefly 
explain the efforts that the RO made to 
obtain those records; and (c) describe 
any further action to be taken by the RO 
with respect to the claim.  The veteran 
must then be given an opportunity to 
respond.

2.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any right hip arthritis.  It 
is imperative that the examiners review 
the evidence in his claims folders, 
including a complete copy of this REMAND.  
All necessary tests and clinical studies 
must be accomplished, and all clinical 
findings must be reported in detail.  
Thereafter, the examiner must offer an 
opinion whether it is at least as likely 
as not that right hip arthritis is 
related to the appellant's active duty 
service.  A complete written rationale 
for all opinions made must be provided.  
If any requested opinion cannot be 
provided that fact should be noted and a 
detailed explanation provided explaining 
why securing the opinion is not possible.  
The examination reports should be typed. 

3.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2001).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

4.  Following completion of the 
foregoing, the RO must review the claims 
folders and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  

5.  Thereafter, the RO should review the 
veteran's claim of entitlement to service 
connection for a right hip disability on 
the merits, and with consideration of the 
Veterans Claims Assistance Act of 2000.  
The RO should also review the veteran's 
claim for an increased rating for right 
fifth metacarpal arthritis.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and they should then be given 
the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 



